Name: Council Regulation (EEC) No 1610/79 of 24 July 1979 introducing supplementary aid for castor seed for the 1979/80, 1980/81 and 1981/82 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/4 Official Journal of the European Communities 28 . 7 . 79 COUNCIL REGULATION (EEC) No 1610/79 of 24 July 1979 introducing supplementary aid for castor seed for the 1979/80 , 1980/81 and 1981 /82 marketing years 2 . This aid shall be fixed at 12-09 ECU per 100 kilograms . Article 2 The supplementary aid shall be granted only to seed ­ processing undertakings which :  satisfy the conditions necessary to establish eligi ­ bility for the aid provided for in Article 2 of Regu ­ lation (EEC) No 2874/77, and  have concluded with castor-seed growers contracts stipulating a price not less than the minimum price specified in the abovementioned Article 2 plus the amount of the supplementary aid . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Regulation (EEC) No 2874/77 (3 ) introduced special measures in respect of castor seed to promote the development of this crop which is in direct competition with castor seed imported at zero duty from third countries ; Whereas the development of this new crop in the Community is hampered by technical difficulties ; whereas to overcome these difficulties processors of castor seed produced in the Community should for a limited period be granted a supplementary aid, the amount of which takes account of the additional costs involved in establishing this new crop ; Whereas in order to enable farmers to benefit from this supplementary aid , the granting of it should be subject to the conclusion with farmers of contracts which provide for a minimum purchasing price ; Whereas the expenditure incurred by Member States as a result of the obligations arising from the applica ­ tion of this Regulation will be borne by the Commu ­ nity, in accordance with Article 2 and 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 929/79 (5 ), HAS ADOPTED THIS REGULATION : Article 1 1 . Supplementary aid for castor seed harvested and processed in the Community shall be granted for the 1979/80 , 1980/81 and 1981 /82 marketing years . Article 3 1 . The Council , acting by qualified majority on a proposal from the Commission , shall adopt : (a) general rules for granting the supplementary aid ; (b) detailed rules for checking entitlement to the supplementary aid . 2 . Detailed rules for the application of this Regula ­ tion shall be adopted according to the procedure provided for in Article 38 of Regulation No 136/ 66/EEC . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Council The President J. GIBBONS (!) OJ No C 93 , 9 . 4 . 1979, p. 49 . 2 OJ No C 171 , 9 . 7 . 1979 , p. 1 . ( 3 ) OJ No L 332, 24 . 12 . 1977, p . 1 . (&lt;) OJ No L 94, 28 . 4 . 1970 , p . 13 . (5 ) OJ No L 117, 12 . 5 . 1 979, p . 4 .